IN THE SUPREME COURT OF THE STATE OF NEVADA


                NEVADA YELLOW CAB                                           No. 83014
                CORPORATION, A NEVADA
                CORPORTION, D/B/A YELLOW CAB;
                YELLOW CAB CO. OF NEVADA, INC.,                   't;. •
                A NEVADA CORPORATION, D/B/A
                YELLOW CAB; NEVADA CHECKER
                CAB CORPORATION, A NEVADA                                  DEC 0 1 2022
                CORPORATION, D/B/A CHECKER
                CAB; NEVADA STAR CAB
                CORPORATION, A NEVADA
                CORPORATION, D/B/A STAR CAB,
                Appellants,
                vs.
                THE STATE OF NEVADA,
                Res • ondent.


                                           ORDER OF AFFIRMANCE
                            This is an appeal from a district court order granting a motion
                to dismiss an inverse condemnation matter. Eighth Judicial District Court,
                Clark County; Nancy L. Allf, Judge.
                            In 2015, the Legislature enacted NRS Chapter 706A, which
                authorized Transportation Network Companies (TNCs), such as Uber and
                Lyft, to operate in Nevada. See 2015 Nev. Stat., ch. 279, §§ 15-46, at 1401-
                10.   The legislation also permitted TNCs to operate without obtaining
                Certificates of Public Convenience and Necessity (CPCNs) or Medallions
                that, under NRS Chapter 706, taxicab companies must possess in order to
                operate) Compare NRS 706.386 (providing that it is unlawful for a taxicab


                      1CPCNs    and Medallions are akin to licenses that are required for
                operating a taxicab business. See NRS 706.386 (providing that it is
                unlawful for a taxicab company to operate in Nevada without a CPCN); NRS
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                company to operate in Nevada without a CPCN), NRS 706.8827 (same with
                respect to taxicab companies in Clark County), and NAC 706.543(8)
                (prohibiting a Clark County taxicab driver from operating without a
                Medallion), with NRS 706A.075(2)(a) (exempting TNCs from a large portion

                of NRS Chapter 706's requirements).
                            In 2020, the appellant taxicab companies filed the underlying
                inverse condemnation action against the State of Nevada.         Appellants'
                complaint alleged generally that, under Nevada law, they had a property
                interest in their licenses. Appellants' complaint further alleged that their
                property rights included the right to exclude others—including the
                unlicensed TNCs—from operating a competing business in their designated

                territories. Appellants alleged that, by virtue of the Legislature allowing
                TNCs to operate in the same territories where appellants operate,
                appellants' licenses have decreased in value and that this decrease in value

                constitutes a "taking" of property by the State for which appellants are
                entitled to just compensation.    See generally Nev. Const. art. 1, § 8(3)
                ("Private property shall not be taken for public use without just
                compensation having first been made . . . ."); Fritz v. Washoe Cty., 132 Nev.
                580, 584, 376 P.3d 794, 796 (2016) ("[I]nverse condemnation requires a
                party to demonstrate the following: (1) a taking (2) of real or personal
                interest in private property (3) for public use (4) without just compensation
                being paid (5) that is proximately caused by a governmental entity (6) that
                has not instituted formal proceedings.").



                706.88183(2) (defining "medallion" as the "authority to operate a taxicab
                within the jurisdiction of the Taxicab Authority [i.e., Clark County] which
                is issued by the Taxicab Authority"). Hereafter, this disposition refers to
                them collectively as "licenses."
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A


                                                                                    "5,!*
                             The State moved to dismiss appellants' complaint under NRCP
                 12(b)(5), arguing that Nevada law does not afford appellants a property

                 right to operate their businesses free from competition, and even if Nevada
                 law did afford such a right, the diminution in value of appellants' licenses
                 would not constitute a compensable "taking."       The State alternatively
                 argued that appellants' claims were barred by NRS 11.190(3)(c)'s three-year
                 statute of limitations, which applies to lain action for taking, detaining or
                 injuring personal property." The district court agreed with all the State's
                 arguments and granted its motion.
                             Appellants contend that the district court erroneously applied
                 NRS 11.190(3)(c) in finding that their claims were time-barred and that the
                 district court should have instead found that the claims were timely under
                 NRS 40.090's 15-year limitations period.     We disagree.    See ,IPMorgan
                 Chase Bank, N.A. v. SP'R Invs. Pool 1, LLC, 136 Nev. 596, 598, 475 P.3d 52,
                 55 (2020) ("When the facts are uncontroverted. .., the application of a
                 statute of limitations to bar a claim is a question of law that this court
                 reviews de novo."). 2 Of note, appellants' reliance on White Pine Lumber Co.
                 v. City of Reno, 106 Nev. 778, 801 P.2d 1370 (1990), is misplaced. There, we
                 addressed whether a four-year catchall limitations period or NRS 40.090's
                 15-year limitations period governing adverse possession should apply to an
                 inverse condemnation action relating to real property. Id. at 779-80, 801


                       2Appellants have not disputed that the accrual date for their claims
                 were the various effective dates for the enactment of NRS Chapter 706A, all
                 of which occurred in 2015. See 2015 Nev. Stat., ch. 279, § 59, at 1413. We
                 therefore accept for purposes of our analysis that the claims asserted in
                 appellants' 2020 complaint accrued in 2015. Cf. Senjab v. Alhulaibi, 137
                 Nev., Adv. Op. 64, 497 P.3d 618, 619 (2021) ("We will not supply an
                 argument on a party's behalf but review only the issues the parties
                 present.").
SUPREME COURT
      OF
    NEVADA
                                                      3
(UI I 947A OSP
                P.2d at 1371-72. After canvassing case law from other jurisdictions and
                concluding that a majority of those cases applied an adverse-possession-
                based statute of limitations because "the landowner's right of recovery
                grows out of his title to the land, and thus the landowner should have a
                right to bring the [inverse condemnation] action until he has lost title to the
                land by virtue of adverse possession," we held that a 15-year limitations
                period applied to the inverse condemnation action for real property. Id. at
                780, 801 P.2d at 1371-72.
                            Here, however, appellants are alleging a taking of their
                personal property.       Consistent with White Pine Lumber's rationale,
                appellants' "right of recovery" in this case "grows out of' the State having
                allegedly "taken" the value of their licenses. Id. at 780, 801 P.2d at 1371.
                This claim falls squarely within NRS 11.190(3)(c), which, again, governs
                "[a]n action for taking, detaining or injuring personal property." (Emphasis
                added.) As the district court correctly held, appellants' claims were time-
                barred by NRS 11.190(3)(c) because those claims alleged a taking of their
                personal property. Other courts confronted with the issue have reached the
                same conclusion and recognized a real/personal property distinction with
                respect to the statutes of limitation applicable to taking claims. See, e.g.,
                Tucker v. City of Corpus Christi, 622 S.W.3d 404, 407-08 (Tex. App. 2020)
                (applying a personal-property limitations period to a claim alleging a taking
                of personal property); Shade v. Mo. Highway and Transp. Comm'n, 69
                S.W.3d 503, 517-17 (Mo. Ct. App. 2001) (same); Garden Water Corp. v.
                Fambrough, 53 Cal. Rptr. 862, 864 (Ct. App. 1966) (same); Shupe v. City of
                Spokane, No. 34986-1-111, 2018 WL 3154396 (Wash. Ct. App. 2018)
                (unpublished) (same); see also Vanek v. State, Bd. Of Fisheries, 193 P.3d
                283, 288 n.18 (Alaska 2008) (rejecting the argument that a personal-

SUPREME COURT
        OF
     NEVADA

                                                                   4
fO) 1947A


                                .777                           •   ;   ,           - -r•—
                                                                            4r477,-^‘       "1", Me

                                       faidtct&4&141.4biir''
                property limitations period applies to the taking of real property). But see
                Perry v. Grand River Darn Auth., 344 P.3d 1, 10-11 (Okla. Civ. App. 2013)
                (reasoning it would be illogical to have different limitations periods when
                the alleged "taking" simultaneously affects real and personal property).
                              The concur/dissent would vacate and remand for further
                proceedings as to whether the appellants have asserted a claim for the
                taking of real as opposed to personal property, to which the 15-year statute
                of limitations would apply. We reject this argument for two reasons. First,
                appellants' opening brief did not argue that their complaint alleged a real-
                property takings claim to which NRS 40.090 would apply.               Rather,
                appellants' opening brief argued that White Pine Lurnber stands for an
                across-the-board proposition that a 15-year limitations period applies to all
                takings claims. We disagree with that argument, as White Pine Lurnber
                and our subsequent decision in City of N. Las Vegas v. 5th & Centennial,
                LLC, 130 Nev. 619, 625, 331 P.3d 896, 900 (2014), assurned that the "taking"
                at issue involved real property. Appellants' relied-upon legislative history
                is also based on that same assurnption. See Hearing on A.B. 579 Before the
                Assembly Judiciary Comm., 71st Leg. (Nev., April 12, 2001) (statement by
                Brian Hutchins, Chief Deputy Attorney General for the Transportation and
                Public Safety Division, that the applicable statute of limitations for inverse
                condemnation actions is 15 years, while discussing that issue in the context
                of real property). Second, under the NRCP 12(b)(5) standard of review, see
                Buzz Stew, LLC v. City of N. Las Vegas, 124 Nev. 224, 228, 181 P.3d 670,
                672 (2008) (recognizing that a complaint's factual allegations must be
                accepted as true), appellants' complaint does not sufficiently allege that
                they have a real property interest in their operational territories that has
                been physically invaded by virtue of the Legislature allowing TNCs to

SUPREME COURT
        OF
      NEVADA
                                                       5
ICA I 947A


                  ,                               7.Va277:1_7-7      1 1'                        !,v
                        • •
                      operate in those territories. Namely, appellants' relied-upon statutes and
                      regulations do not confer upon appellants a real property interest in their
                      territories, which is comprised of public roadways, to exclude non-licensed
                      competition. Cf. O'Connor v. Superior Court, 153 Cal. Rptr. 306, 310 (Ct.
                      App. 1979) ("There is no vested or constitutional right to use a public street
                      for conducting private business."). Rather, any supposed right to exclude is
                      reserved to the State of Nevada (by virtue of the Nevada Department of
                      Transportation and the Taxicab Authority) through their enforcement
                      powers.3 Thus, to the extent that appellants' complaint attempts to allege
                      that they have a real property interest that has been taken, we conclude
                      that such allegations are legal conclusions that need not be accepted as true
                      for purposes of NRCP 12(b)(5). See McCarran Int'l Airport v. Sisolak, 122
                      Nev. 645, 658, 137 P.3d 1110, 1119 (2006) (observing that it is the court's
                      responsibility to determine if a property interest exists); see also Cholla
                      Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004) ("[T]he court is
                      not required to accept legal conclusions cast in the form of factual
                      allegations . . . .").
                                    Appellants' complaint alleges a taking of personal property, to
                      which the three-year statute of limitations in NRS 11.1.90(3)(c) applies. The
                      statute of limitations expired before appellants sued. Accordingly, we




                             3While the right to exclude is a well-established property right, see,
                      e.g., Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 435
                      (1982), we cannot conclude that appellants have a recognizable real
                      property interest that would be subject to just compensation under a
                      takings analysis since the Legislature did not provide appellants with a
                      statutory right to exclude TNCs from physically invading their territories,
                      nor a statutory right to exclude TNCs from utilizing assets and
                      infrastructure necessary to operate such services.
SUPREME COURT
         OF
        NEVADA
                                                            6
((:)) 1947A .64r59.

    '     tyn
                                      ORDER the judgment of the district court AFFIRMED.4

                                                                                         Q.




                                                                         Cadish


                                                                                                               J.




                        GIBBONS, Sr. j., concurring in part and dissenting in part:
                                      I agree with the majority that if the rights and interests of all
                        the property rights taken by the State of Nevada are personal property, this
                        action is time barred pursuant to NRS 11.190(3)(c).                          However, in their
                        verified complaint filed May 27, 2020, the appellants allege facts that real
                        and   personal               property     were   taken    from        them   through    inverse
                        condemnation.                The appellants repeated these facts in oral arguments
                        before the Nevada Supreme Court and further argued that this is a disputed
                        genuine issue of material fact.
                                      The district court dismissed the complaint pursuant to NRCP

                        12(b)(5) because it failed to state a claim upon which relief can be granted.
                        In Breliant v. Preferred Equities Corp., 109 Nev. 842, 858 P.2d 1258 (1993),
                        the Nevada Supreme Court concluded that the district court may not
                        consider matters outside the pleading being attacked. In Buzz Stew, MX
                        v. City of N. Las Vegas, 124 Nev. 224, 228, 181 P.3d 670, 672 (2008), the



                              4 The  Honorable Mark Gibbons, Senior Justice, participated in the
                        decision of this matter under a general order of assignment.
SUPREME COURT
         OF
      NEVADA
                                                                          7
(0) I 947A    k114,4'

                                        •44:   • •   la.   •• :
                Nevada Supreme Court concluded that fact issues which have to be resolved
                by evidence preclude judgment of dismissal under NRCP 12(b)(5) because
                the allegation in the complaint must be accepted as true. The statute of
                limitation for an inverse condemnation real property "takings" action is
                fifteen years pursuant to NRS 40.090. White Pine Lumber Co. v. City of
                Reno, 106 Nev. 778 at 780, 801 P.2d 1370 (1990).
                              I would remand to the district court for further proceedings and
                to make findings as to whether a genuine issue of material fact exists
                regarding the claim of the appellants that real property has been taken from
                them.



                                                                                 ,   Sr. J.




                cc:     Hon. Nancy L. Allf, District Judge
                        Law Offices of Kermitt L. Waters
                        Attorney General/Carson City
                        Attorney General/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
        OF
     N EVA DA
                                                       8
(03 1947A